Name: Commission Regulation (EC) No 1828/95 of 26 July 1995 amending Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice
 Type: Regulation
 Subject Matter: consumption;  agricultural structures and production;  plant product;  beverages and sugar;  marketing
 Date Published: nan

 Avis juridique important|31995R1828Commission Regulation (EC) No 1828/95 of 26 July 1995 amending Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice Official Journal L 175 , 27/07/1995 P. 0046 - 0046COMMISSION REGULATION (EC) No 1828/95 of 26 July 1995 amending Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juiceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1544/95 (2), and in particular Article 45 (4) thereof, Whereas Commission Regulation (EEC) No 3461/85 (3), as last amended by Regulation (EEC) No 1977/93 (4), lays down rules for the organization of campaigns to promote the comsumption of grape juice; Whereas Article 1 of Regulation (EEC) No 3461/85 provides that the campaigns to promote the comsumption of grape juice may be implemented only up to the 1993/94 wine year; whereas it is therefore necessary to amend it, given that Article 46 (4) of Regulation (EEC) No 822/87 extends the implementation of such campaigns up to 1995/96; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3461/85 is amended as follows: Article 1 (1) is replaced by the following: '1. The campaigns to promote the comsumption of Community grape juice provided for, up to the 1995/96 wine year, by Article 46 (4) of Regulation (EEC) No 822/87 shall be organized in those Member States in which: - the prospects of increasing the disposal of grape juice are the most favourable, - the existing marketing conditions allow swift adjustment of supply to the expansion of demand engendered by the campaigns.`; Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission